Exhibit 10 EXECUTION COPY SECOND AMENDED AND RESTATED ALLIANCE AGREEMENT by and among SENECA FOODS CORPORATION, GENERAL MILLS OPERATIONS, LLC and GENERAL MILLS, INC. September 28, 2009 Note: Certain portions of this agreement,indicated by an "*", have beenomittedpursuantto a request for confidential treatment filed via paper with the Securities and Exchange Commission. TABLE OF CONTENTS DEFINITIONS 2 ARTICLE I SERVICES, SPECIFICATIONS AND ACCOUNTING PRINCIPLES 9 1.1 The Services 9 1.2 Specifications 9 1.3 Additional Products 9 1.4 Accounting Principles 9 ARTICLE II TERM 10 ARTICLE III PRICE AND PAYMENT TERMS 10 3.1 General Pricing Principles 10 3.2 Transfer Prices 11 3.3 [Intentionally omitted] 11 3.4 Special Pricing Exceptions 11 (a) Non-Vegetable Costs 11 (b) One-Time IME Calculation 11 3.5 Price Assumptions; Title Transfer. 12 3.6 Payment Terms. 12 (a) Product Purchases 12 (b) Management Fee Invoices 13 (c) Year-End True-Up Procedures 13 (d) “Open Book Policy” 14 (e) Management Fee Calculations. 14 3.7 Ancillary Services and Other Special Services 16 3.8 GMOL Right of Offset 16 3.9 Pricing for Products Sold by GMOL to Seneca 16 ARTICLE IV VOLUME 17 4.1 Preliminary Pack Plan 17 4.2 Seneca Projection 17 4.3 GMOL’s Purchase Commitment 17 4.4 Pack and Commitment Variations 17 ARTICLE V FINISHED PRODUCT SCHEDULING 18 5.1 Finished Product Scheduling. 18 5.2 Labeling Capacity Requirements 18 5.3 Packaging Supplies. 18 ARTICLE VI INVENTORY MANAGEMENT 18 6.1 [Intentionally omitted] 18 6.2 Warehousing Requirements. 18 6.3 Warehousing Costs 18 6.4 Inventory Shipping 19 6.5 Negative Pledge 19 6.6 Non-Fancy Product 19 - i - ARTICLE VII CAPITAL EXPENDITURES 19 7.1 RCP Program 19 7.2 Amortization of RCP Investment 21 7.3 Approval of Capital Projects 21 7.4 [Intentionally omitted] 21 7.5 Sales Tax Refunds 21 ARTICLE VIII COST REDUCTIONS 22 8.1 Cost Reduction Incentives 22 8.2 Cost Reduction in Supply Procurement 22 8.3 Cost Reduction in Seed Production and Research & Development Assistance 22 ARTICLE IX INSURANCE, TITLE AND RISK OF LOSS 22 9.1 Title; Risk of Loss 22 9.2 Insurance 22 (a) Worker’s Compensation Insurance 23 (b) Commercial General and Excess Liability Insurance 23 (c) Automobile Public Liability Insurance 23 (d) Storage Activities 23 ARTICLE X QUALITY PERFORMANCE REQUIREMENTS 23 10.1 General 23 10.2 Plant Inspection and Assessment 24 10.3 Product Quality. 24 (a) Approved Varieties 24 (b) Thermal Processing 24 (c) Quality 25 (d) Release of Product 25 (e) Samples 25 ARTICLE XI PROPRIETARY SEED 25 11.1 General Rules 25 11.2 Limited License 25 11.3 Pea Seed Development 25 11.4 Right to Use 25 11.5 Third Party Contractors 26 11.6 No Mixing 26 ARTICLE XII WARRANTIES, CLAIMS AND LIABILITIES 26 12.1 Pure Food Guaranty 27 12.2 Good Manufacturing Practices 27 12.3 Damages 27 (a) Seneca 27 (b) GMOL 27 12.4 Survival 27 ARTICLE XIII[Intentionally omitted] 27 ARTICLE XIV[Intentionally omitted] 27 - ii - ARTICLE XV INFORMATION SYSTEMS 28 15.1 MIS 28 15.2 GMOL Property 28 15.3 [Intentionally omitted] 28 15.4 Software Security 28 15.5 [Intentionally omitted] 28 ARTICLE XVI CONFIDENTIALITY 28 16.1 Acknowledgement 28 16.2 Disclosure of Confidential Information 28 16.3 Unprotected Data or Disclosures 29 16.4 No License Granted By Disclosure 29 16.5 No Independent Use Contemplated 29 16.6 Additional Protection 29 16.7 Survival of Obligations After Agreement Termination 29 16.8 No Disclosure of Agreement 30 16.9 Remedies 30 ARTICLE XVII TRADEMARKS, TRADENAMES, SERVICE MARKS AND REGISTERED MARKS 30 ARTICLE XVIII DISPUTE RESOLUTION 31 18.1 SALT 31 18.2 Steering Committee 31 18.3 Mediation 31 18.4 Choice of Law 32 ARTICLE XIX TERMINATION 32 19.1 Termination Rights 32 19.2 Effects of Termination 32 ARTICLE XX FORCE MAJEURE 34 ARTICLE XXI EXCLUSIVITY 35 ARTICLE XXII ASSIGNMENT AND RELATIONSHIP 35 22.1 Assignment to Affiliates 35 22.2 Relationship of Independent Contractors 36 22.3 Independent Labor Obligations 36 ARTICLE XXIII MISCELLANEOUS 36 23.1 Notices 36 23.2 Publicity 36 23.3 Survival 37 23.4 Severability 37 23.5 Section Headings 37 23.6 [Intentionally Omitted] 37 23.7 Compliance with Law 37 (a) Fair Labor Standards Act 37 (b) Equal Opportunity Employment and Affirmative Action 37 - iii - 23.8 General Mills Obligations 37 23.9 Board Observation Rights 37 23.10 Entire Understanding 38 (a) Exhibits 38 (b) Quality Documents 39 (c) Performance Goals 39 23.11 No Seneca Breach 39 23.12 Security Documents 39 -iv - SECOND AMENDED AND RESTATED ALLIANCE AGREEMENT This Second Amended and Restated Alliance Agreement (the “Agreement”) is effective this1st day of April , 2009 (“Revised Effective Date”), by and among GENERAL MILLS OPERATIONS, LLC, having its principal offices at One General Mills Boulevard, Minneapolis, Minnesota 55426 (“GMOL”), SENECA FOODS CORPORATION, having its principal offices at 3232 S. Main Street, Marion, New York 14505 (“Seneca”) and, solely for the purposes set forth in Section 23.8 hereof, GENERAL MILLS, INC., having its principal offices at One General Mills Boulevard, Minneapolis, Minnesota 55426 (“General Mills”). WITNESSETH WHEREAS, in 1994 The Pillsbury Company (“Pillsbury”) owned 11 vegetable processing and manufacturing facilities located in the Midwest and Northwest areas of the United States (the “Pillsbury Plants”); WHEREAS, in 1994 Pillsbury closed five of the Pillsbury Plants and sold the other six Pillsbury Plants to Seneca pursuant to the Sale Agreement (as defined herein), and Seneca agreed to produce and sell vegetables to Pillsbury; WHEREAS, GMOL, the successor to Pillsbury, markets and sells certain shelf-stable and frozen products under the Green Giant® brand and other General Mills brands (the “Products”); WHEREAS, Seneca owns fruit and/or vegetable processing and manufacturing facilities located in the West, Midwest and Northeast areas of the United States, and Seneca is engaged in businesses similar to the manufacture of the Products; WHEREAS, GMOL has particular expertise in the marketing and selling functions and Seneca has particular expertise in the acquiring, processing, manufacturing and packaging of products similar to the Products; WHEREAS, each of GMOL and Seneca has determined that it would be mutually beneficial to continue the strategic alliance of the parties through which Seneca engages in the sourcing, processing, manufacturing and packaging of the Products, and GMOL distributes, markets and sells the Products, as contemplated herein; WHEREAS, GMOL desires to have, and Seneca desires to provide to GMOL, a long-term, strategic supply alliance for the Products; WHEREAS, Seneca intends to provide GMOL with such long-term, strategic alliance supply from certain Plants identified on Exhibit A hereto; - 1 - WHEREAS, GMOL and Seneca wish to set forth herein their agreement with respect to the terms and conditions under which Seneca will supply the Products to GMOL from such Plants; WHEREAS, the parties understand that their relationship is strategic in nature and is intended to provide long-term value for each party; and that the parties desire a strategic alliance that recognizes the importance of flexibility, open communication, and management time and commitment; WHEREAS, GMOL and Seneca are parties to that certain First Amended and Restated Alliance Agreement, entered into on December 8, 1994, as amended February 10, 1995, as amended by Amendment No. 1 thereto dated February 25, 1997, Amendment No. 2 thereto dated July 1, 1998, Agreement to Amend First Amended and Restated Alliance Agreement (including Amendment No. 3 to Alliance Agreement included therein) dated May 23, 2002 and Amendment No. 4 thereto dated November 17, 2004 (such First Amended and Restated Alliance Agreement, together with the listed amendments, and all other amendments and other agreements, whether orally or in writing, made by the parties on or before the Revised Effective Date, is referred to herein as the “Previous Agreement”); and WHEREAS, GMOL and Seneca wish to amend and restate the Previous Agreement in its entirety. NOW THEREFORE, in consideration of the mutual covenants herein contained, the parties hereto agree as follows: DEFINITIONS As used herein, the following terms shall have the following meanings: “Acceptable Cases” means Standard Cases of Product from an Approved Plant. .“Accounting Procedures” means, collectively, the accounting principles and procedures governing all aspects of accounting for the expenses, depreciation, overhead charges, pricing of the Products and any other accounting elements of the parties’ arrangements under this Agreement, as set forth in Exhibit B hereto. “Admin Costs” means, for any Product (identified by SKU), the aggregate administrative expenses for Seneca’s Fruit and Vegetable Operations (formerly the Vegetable Division).The definition of “Admin Costs” shall include wages, benefits, corporate overhead and associated expenses, but shall exclude sales and marketing expenses.An example of “Admin Costs” is attached hereto and incorporated herein as Exhibit V. “Agreement” means this Second Amended and Restated Alliance Agreement as amended from time to time “Alliance Plants” means, collectively, the “Core Alliance Plants” and the “Non-Core Alliance
